Citation Nr: 1809275	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral elbow condition.

2. Entitlement to service connection for a bilateral hand condition to include all fingers.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for degenerative disk disease of the thoracolumbar spine.

5. Entitlement to service connection for right wrist pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board notes that jurisdiction now rests with Montgomery, Alabama.

The Veteran was scheduled for a videoconference hearing in June 2017.  The Veteran's hearing request is deemed withdrawn as he failed to appear for the scheduled hearing or provide communication regarding such failure to appear.  38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In a December 2011 VA Form 9, the Veteran stated that he was unable to attend his scheduled September 2009 VA examinations because he was in Baghdad, Iraq, at the time.  He stated that he submitted a copy of his orders showing his location in Baghdad, Iraq, and that he personally called to reschedule.  In a January 2018 Appellant Brief, the Veteran's representative noted that the Veteran failed to report to his scheduled September 2009 VA examinations for his claimed disabilities because the Veteran was in Baghdad, Iraq, on orders when he was ordered to report for these scheduled examinations.  

The Board notes that an audio VA examination was performed in May 2009; however, no opinion was provided and thus the Board finds this VA examination to be inadequate.  In addition, the Board also notes that a February 2017 back VA examination was cancelled due to the Veteran's failure to RSVP.  Despite this cancellation, the Board cannot discern any authority supporting this action, as there is no requirement in the applicable regulation that a Veteran confirms that he will attend a scheduled examination.  

Overall, the Board finds that the Veteran had good cause for missing his September 2009 VA examinations.  38 C.F.R. § 3.655 (2017).  In addition, the Board finds that the May 2009 audio VA examination is inadequate as no opinion was provided regarding etiology or nexus for the Veteran's claimed hearing loss.  Thus, these issues must be remanded, and the Veteran will be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with obtaining these records, if possible.  Associate these with the claims file.

2. After completion of the foregoing, schedule the Veteran for VA examination(s) to determine the nature and etiology of his bilateral elbow condition, bilateral hand condition to include all fingers, bilateral hearing loss, degenerative disk disease of the thoracolumbar spine, and right wrist pain.  The Veteran's record should be made available to the examiner(s) for review and the examiner(s) should state in the examination that the record was reviewed.  The examiner(s) should review all pertinent records, including the Veteran's post-service treatment records and lay statements.  The examiner(s) should address the following questions:

a) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral elbow condition is related to his service.  The examiner should consider the Veteran's lay statements regarding his duties in service.  Specifically, the Veteran reported that he would run, jump, and crawl on the ground in various weather conditions in his December 2011 VA Form 9.

b) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hand condition to include all fingers is related to his service.  The examiner should consider the Veteran's lay statements regarding his duties in service.  Specifically, the Veteran reported that he would run, jump, and crawl on the ground in various weather conditions in his December 2011 VA Form 9.

c) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to his service.  The examiner should consider the May 2009 VA examination that noted the Veteran had substantial noise exposure in service and did not report occupational or recreational noise exposure following service.  The examiner should keep in mind that lack of a puretone threshold shift in service does not necessarily preclude the Veteran from his hearing loss relate to service.  The examiner should also consider delayed onset of bilateral hearing loss.

d) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's degenerative disk disease of the thoracolumbar spine is related to his service.  The examiner should consider the Veteran's lay statements found in his December 2011 VA Form 9, that he carried heavy ruck sucks, weapons, and wore load bearing equipment.  The examiner should also consider the Veteran's reports of in-service treatment in December 1982.

e) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right wrist pain is related to his service.  The examiner should consider the Veteran's lay statements regarding his duties in service.  Specifically, the Veteran reported that he would run, jump, and crawl on the ground in various weather conditions in his December 2011 VA Form 9.

An explanation for all opinions expressed must be provided.  The examiner(s) should presume that the Veteran's lay statements are credible for purposes of the examination(s).  The examiner(s) also must reconcile any contradictory evidence, to include medical opinion evidence and the Veteran's lay statements.  If the examiner(s) is/are unable to provide an opinion without resorting to mere speculation, then the examiner(s) must note this, and state any information that would be helpful in making a determination, if possible.

3. Then, readjudicate the claims.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




